EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Hui C. Wauters on 08/06/2021.

The application has been amended as follows: 

Claim 5, line 6, delete “180” and insert “179”.











Reasons for Allowance

Claims 5 and 8-15 are allowed.
The present claims are allowable over the “closest” prior art Vangaever et al. (US 2015/0318423).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a composition comprising a polymer and a polyisocyanate compound, the polymer comprising: a unit of a perhaloolefin; and a hydroxy group-containing monomer unit, the polymer having a hydroxyl value of 124-179 mgKOH/g, the composition having an equivalent ratio between an isocyanate group of the polyisocyanate compound and a hydroxy group of the polymer 0.4-0.7, wherein the perhaloolefin is at least one selected from the group consisting of tetrafluoroethylene and chlorotrifluoroethylene, and the hydroxy group-containing monomer is at least one selected from the group consisting of 4-hydroxybutyl vinyl ether and 2-hydroxyethyl vinyl ether.
Vangaever discloses a back sheet for a photovoltaic module, comprising a polymeric support and a weather resistant layer. The weather resistant layer comprises a binder containing a crosslinkable group and an aliphatic isocyanate crosslinking agent. The binder may be a fluorine-based polymer having an OH group. The fluorine-based polymer is a copolymer of a fluoroolefin with a monomer having a curable group. The fluoro-olefin may be tetrafluoroethylene, chlorotrifluoroethylene, and hexafluoropropylene. The OH-containing monomer is an OH-containing vinyl ether such as hydroxyethyl vinyl ether and hydrobutyl vinyl ether. The fluorine-based polymer also .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMIR SHAH/Primary Examiner, Art Unit 1787